I concur in the foregoing able opinion of Mr. Justice TERRELL, excepting only those portions holding that the confession was not voluntary, though I realize that the question is a very close one. And with reference to the lengthy statement admitted as a confession, I concur fully in the views of Mr. Justice TERRELL, that much of it was not a confession at all, but merely admissions against *Page 708 
interest of various facts, some of them colorless, some of them facts from which guilt might have been inferred, but not admissible as a confession, and that to admit them as such was prejudicial error.